DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites “has a pH greater than 5 … has a pH of less than 12”, but it also recites “has a pH ranging from 5 to 12”.  This causes confusion since a range from 5 to 12 includes the values of 5 and 12.
Allowable Subject Matter

4.	Claims 1-14 will be allowed when the above rejection is overcome.
5.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Devraj et al. (WO 2015155703, also US 2018/0177723).
Devraj et al. disclose a method for preparing a stable nanodispersion comprising: mixing a dispersed phase, a dispersion medium and a surface active agent, wherein the dispersed phase comprises of a bioactive compound and wherein the dispersion medium comprises of a nanodispersion stabilizing vehicle base component (claim 13).
Thus, Devraj et al. do not teach or fairly suggest the claimed method of preparing a dispersion comprising a continuous hydrophilic phase and a lipophilic phase dispersed in the continuous hydrophilic phase in the form of nanometric particles, the method comprising: preparing a mixture comprising a hydrophilic compound and a rheology-modifying compound of the hydrophilic compound, and adding a lipophilic compound in the continuous hydrophilic phase, wherein the continuous hydrophilic phase comprises the hydrophilic compound and the rheology-modifying compound, and the rheology-modifying compound is a anionic copolymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762